ICJ_139_Avena-Interpretation_MEX_USA_2009-01-19_JUD_01_ME_02_FR.txt.            DÉCLARATION DE M. LE JUGE ABRAHAM



   J’ai voté en faveur de tous les points du dispositif du présent arrêt, sauf
un.
   Il s’agit du point 3), à propos duquel j’ai dû, à mon grand regret, me
singulariser, en ne rejoignant pas l’ensemble de mes collègues.
   Je crois devoir expliquer pourquoi, en quelques lignes.
   Dans le point 3) du dispositif, la Cour
     « [r]éaffirme que les obligations énoncées au point 9) du paragra-
     phe 153 de l’arrêt Avena continuent de s’imposer aux Etats-Unis
     d’Amérique et prend acte des engagements pris par les Etats-Unis
     d’Amérique en la présente instance ».
   Naturellement, je ne conteste ni le bien-fondé de la première de ces
deux propositions ni l’intérêt de la seconde.
   Que les obligations découlant du point 9) du dispositif de l’arrêt Avena,
à savoir l’obligation d’assurer le réexamen et la revision des condamna-
 ions prononcées à l’égard de chacun des cinquante et un ressortissants
mexicains visés par l’arrêt, continuent de s’imposer aux Etats-Unis, voilà
qui est évident et qui n’a d’ailleurs pas fait l’objet de la moindre contesta-
 ion entre les Parties. Si l’on met à part le cas de José Ernesto Medellín
Rojas, dont l’exécution capitale rend à présent sans objet cette obligation
en ce qui le concerne, il est clair que pour les autres condamnés les Etats-
Unis restent tenus de se conformer à l’arrêt de la Cour, pour autant qu’ils
ne s’y seraient pas déjà conformés dans le cas de certains d’entre eux,
question que la Cour n’était pas appelée à trancher et n’a pas entendu
 rancher. Par ailleurs, il est exact que les Etats-Unis, par la voix de leurs
représentants qualifiés devant la Cour, ont réaffirmé leur engagement à
 out mettre en œuvre pour que ceux des condamnés qui n’ont pas encore
reçu la « réparation appropriée » définie au point 9) du dispositif de
 ’arrêt Avena en bénéficient dans les meilleurs délais, et il n’y a pas de
doute que la Cour ne peut qu’en prendre note avec intérêt.
   Ce n’est donc pas parce que je serais en désaccord avec le contenu des
propositions qui figurent au point 3) que j’ai voté contre. C’est parce que
ces énoncés outrepassent manifestement les limites de la compétence que
 a Cour tient de l’article 60 du Statut, et qu’elle exerce, ou est supposée
exercer, en la présente espèce. Cette compétence a pour seul objet l’inter-
prétation de l’arrêt précédemment rendu, et ne saurait englober quelque
question que ce soit se rapportant à l’exécution dudit arrêt, soit pour le
passé, soit pour l’avenir.
   C’est d’ailleurs bien ce que dit la Cour lorsqu’elle rejette la demande du
Mexique tendant à ce qu’elle constate que les Etats-Unis ont violé l’arrêt

28

Avena en exécutant Medellín. Au paragraphe 56, l’arrêt rappelle les
 imites de la compétence que l’article 60 confère à la Cour et en déduit
que celle-ci ne saurait accueillir ce chef de conclusions. Pourtant, que les
Etats-Unis aient violé l’arrêt Avena par le comportement en cause peut se
déduire logiquement du point 2) du dispositif, qui constate que l’exécu-
 ion de Medellín a violé l’ordonnance de la Cour du 16 juillet 2008 por-
 ant mesures conservatoires. La Cour a accepté de faire droit à la demande
du Mexique tendant à ce qu’elle constate la violation de son ordonnance,
car, celle-ci ayant été rendue « dans le cadre de la même instance » (en
 nterprétation), le titre de compétence que met en œuvre la Cour en
 ’espèce englobe, incidemment, la question du respect des mesures conser-
vatoires ordonnées par elle (par. 51). En revanche, la Cour refuse, à bon
droit, d’accueillir la demande tendant à ce qu’elle constate que le même
comportement (l’exécution de Medellín) constitue également une viola-
 ion de l’arrêt Avena — alors même que logiquement les deux proposi-
 ions ne peuvent être que simultanément vraies — parce que cette demande
ne saurait se rattacher, ni directement ni incidemment, à la compétence
qu’elle tient de l’article 60.
   Le même raisonnement aurait dû conduire la Cour à s’abstenir d’intro-
duire dans le dispositif de l’arrêt des constatations — aussi indiscutables
soient-elles — telles que celles qui figurent au point 3).
   Une chose est de faire figurer dans les motifs d’un arrêt des remarques,
constatations ou propositions juridiquement superfétatoires et pouvant
apparaître comme dépassant les strictes limites de la compétence qu’exerce
 a Cour. Ce n’est jamais de très bonne méthode, mais il se peut que la
Cour trouve parfois des raisons d’ordre pédagogique de procéder ainsi.
Cela peut être acceptable, à condition que ce soit fait avec modération et
discernement (comme ici, par exemple, aux paragraphes 54 et 55).
   Autre chose, en tout cas, est de faire figurer dans le dispositif d’un arrêt
des constatations outrepassant les limites de la compétence que la Cour
met en œuvre. Car, alors que ceux des motifs qui présentent un caractère
surabondant sont dépourvus de l’autorité de la chose jugée, tout ce qui
figure dans le dispositif d’un arrêt est en principe res judicata. Il peut y
avoir des motifs surabondants, il ne devrait pas y avoir de mention sura-
bondante dans un dispositif. Par suite, tout ce qui figure au dispositif doit
se tenir strictement dans les limites de la compétence de la Cour.
   Tel n’est pas le cas du point 3). La Cour n’y répond aucunement à une
demande d’interprétation de l’arrêt Avena, aucune des Parties n’ayant
 amais évoqué la moindre contestation relative aux effets dans le temps
dudit arrêt, qui pût appeler une interprétation.
   En réalité, le point 3) apparaît plutôt comme une sorte de préambule
au point 4), par lequel la Cour rejette la demande mexicaine tendant à ce
que soient exigées des Etats-Unis des garanties de non-répétition (de la
violation de l’arrêt Avena). C’est à la lumière des constatations du
point 3) (« dans ces conditions ») que la Cour rejette cette demande au
point suivant.
   Mais, à mon avis, ce qui justifie le rejet du chef de conclusions que la

29

Cour écarte, à juste titre, au point 4) du dispositif, ce n’est pas que les
Etats-Unis aient pris l’engagement de se conformer pleinement, désor-
mais, à l’arrêt Avena, c’est que ce chef de conclusions est lui-même étran-
ger à la compétence découlant de l’article 60 du Statut, la seule invoquée
en l’espèce par le Mexique.
  Ayant voté contre le point 3), pour les raisons que je viens d’exposer, je
n’ai cependant pas cru devoir voter aussi contre le point 4), bien qu’il
comporte à mes yeux un renvoi fâcheux au point précédent ; l’essentiel
étant, pour moi, qu’il rejette la demande que la Cour ne pouvait accueillir.

   J’ajouterai, pour conclure, que les observations qui précèdent ne met-
 ent nullement en cause mon adhésion à l’essentiel de l’arrêt que la Cour
vient de rendre et qui se trouve, selon moi, aux paragraphes 29 à 46 des
motifs, et au point 1) du dispositif.

                                             (Signé) Ronny ABRAHAM.




30

